EXAMINER'S COMMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2.	The following is an Examiner’s statement of reasons for allowance: the method of treating pancreatic cancer with an anti-BAG3 antibody produced by clone AC-1 is a contribution over the art.  The combination of prior art references teache BAG3 is expressed in pancreatic tumor and there are anti-BAG3 antibodies, however there is are no functional treatments of pancreatic tumor cells with an anti-BAG3 antibody as provided in Applicants’ data set forth in the Specification, particularly Figures 2 and 3.  There is no prior art that teaches or fairly suggests the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	It is apparent that anti-BAG3 antibodies are required to practice the claimed invention.  The specification does not note sufficient assurances that all required deposits have been made and all the conditions of 37 CFR 1.801-1.809 have been met for the antibodies produced by the clone AC-1. While the Remarks submitted May 27, 2021 state the said clone is in “… is n°PD02009 deposited on December 17, 2002 at the Centro Biotecnologie Avanzate di 
Applicants are required to submit a statement, reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803-1.809 for additional explanation of these requirements. If the deposits are made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. 
Exact replication of the clone and resulting antibodies is an unpredictable event. Applicants are required to submit a statement, reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803-1.809 for additional explanation of these requirements. In the instant application, it lacks a statement reciting that all restrictions upon public access to the deposits will be irrevocably removed upon the granting of a patent on this application. See 37 CFR 1.803-1.809 for additional explanation of these requirements.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




03 June 2021
/Alana Harris Dent/             Primary Examiner, Art Unit 1643